Citation Nr: 0904625	
Decision Date: 02/09/09    Archive Date: 02/13/09

DOCKET NO.  99-04 034A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, 
Alaska


THE ISSUES

1.  Entitlement to service connection for cervical spine 
disability, to include as secondary to lumbar arthritis with 
disc disease.

2.  Entitlement to service connection for bronchial asthma, 
claimed as sarcoidosis.

3.  Entitlement to an increased rating greater than 40 
percent for lumbar arthritis with disc disease.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The Veteran served on active duty service from November 1981 
to May 1989.

Regarding entitlement to service connection for cervical 
spine disability, this matter came to the Board of Veterans' 
Appeals (Board) from a May 1998 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
Regarding entitlement to service connection for bronchial 
asthma and entitlement to an increased rating greater than 40 
percent for lumbar arthritis with disc disease, these matters 
came to the Board from an April 1998 rating decision of VARO.  
These matters were remanded in May 2004 and April 2008 for 
further development.  A review of the record shows that the 
RO has complied with all remand instructions.  Stegall v. 
West, 11 Vet. App. 268 (1998).  

The Veteran testified at a videoconference hearing in 
December 2008.  A transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is claiming entitlement to service connection for 
cervical spine disability, to include as secondary to lumbar 
arthritis with disc disease and for bronchial asthma, claimed 
as sarcoidosis.  The Veteran is also claiming entitlement to 
an increased rating greater than 40 percent for lumbar 
arthritis with disc disease.

The Board also notes that various private treatment records 
(marked with yellow tabs on the left side of the claims file) 
appear to be in Spanish: a December 1997 letter from Elias R. 
Jimenez Olivo, M.D.; a September 2004 record from Clinica 
Palermo; a February 2005 treatment record from Dr. Ricardo 
Zurek N.; February 2005 to September 2005 records from 
Medicina Nuclear Del Country; February 2005 to March 2006 
records from Departamento De Radiolgia Y Ultrasonido Del 
Country LTDA; a June 2005 record from Country Scan; and July 
2005 to April 2006 records from Administradora Country S.A.  
Appropriate action should be taken to have translations of 
these documents accomplished and placed in the claims file.

Further, based on testimony provided by the Veteran at the 
December 2008 videoconference hearing, it appears that there 
are outstanding private treatment records.  The Veteran 
testified (Transcript, page 31) that he underwent a November 
2008 evaluation for his back at the Post Office, where he is 
currently employed.  Additionally, he testified (Transcript, 
page 32) that he went to see a chiropractor a day before the 
videoconference hearing and that he had been undergoing 
physical therapy for the whole month.  The Board notes that 
these records appear pertinent to the claim and need to be 
obtained before the Board can proceed with appellate review. 

In addition, the Board notes that in disability compensation 
(service connection) claims, VA must provide a medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the Veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

Here, a VA examination to determine entitlement to service 
connection for cervical spine disability is warranted.  A 
January 1988 service treatment record shows that the Veteran 
complained of neck pain.  It was observed that the range of 
motion in the Veteran's neck was limited in all directions.  
The assessment was possible muscle strain.  While the Board 
does acknowledge that the Veteran was provided VA 
examinations in May 1997 and April 2007, the Board notes that 
another VA examination in necessary for several reasons.  
First, the VA examiner from May 1997 did not render a nexus 
opinion.  Second, while the VA examiner from April 2007 
acknowledged that the Veteran did have a current diagnosis of 
degenerative disease of the cervical spine, the VA examiner 
claimed that he could find no history of any complaints of 
neck pain in the Veteran's service records.  Based on the 
examiner's review of the records, he opined that it was less 
likely than not that cervical spine disability.   

Additionally, in a statement received in February 2001, the 
Veteran claimed entitlement to service connection for 
cervical spine disability, to include as secondary to lumbar 
arthritis with disc disease.  The Board notes that since all 
theories of entitlement--direct and secondary--must be 
considered, a VA examination to determine whether cervical 
spine disability is secondary to lumbar arthritis with disc 
disease is appropriate.  See Hodge v. West, 155 F.3d 1356, 
1362-1363 (Fed. Cir. 1998).  

Further, the Veteran asserts (Transcript, page 25) that he 
has been misdiagnosed with asthma instead of sarcoidosis 
while in service and that sarcoidosis is related to service.  
There is in-service evidence of a March 1989 x-ray of the 
chest showing that there were ill defined densities that 
overlie lateral bases of both lungs.  A November 207 
treatment record from Francisco Cabal Hurtado, Physician 
Orthopedist shows that the Veteran has sarcoidosis.  With 
possible in-service evidence of sarcoidosis and a current 
diagnosis, the Board believes that a VA examination is 
appropriate to determine whether the Veteran has sarcoidosis 
related to service.      

Additionally, the Veteran should be scheduled for a VA 
examination to determine the current severity of his lumbar 
arthritis with disc disease.



Accordingly, the case is REMANDED for the following actions:

1.  The RO should take appropriate action 
to have translations made of the 
following private treatment records: a 
December 1997 letter from Elias R. 
Jimenez Olivo, M.D.; a September 2004 
record from Clinica Palermo; a February 
2005 treatment record from 
Dr. Ricardo Zurek N.; February 2005 to 
September 2005 records from Medicina 
Nuclear Del Country; February 2005 to 
March 2006 records from Departamento De 
Radiolgia Y Ultrasonido Del Country LTDA; 
a June 2005 record from Country Scan; and 
July 2005 to April 2006 records from 
Administradora Country S.A.  

2.  Action should be taken to contact the 
Veteran and obtain appropriate consents 
to the release of medical records.  The 
Board is particularly interested in the 
following: November 2008 Post Office 
evaluation, treatment records from the 
chiropractor he visited in December 2008, 
and treatment records from the physical 
therapist he had been seeing from 
November 2008 to December 2008.    

3.  The Veteran should also be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of current cervical spine disability, to 
include as secondary to lumbar arthritis 
with disc disease.  It is imperative that 
the claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished.  

The examiner should also offer an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current cervical 
spine disability is related to service.   

The examiner should also offer an opinion 
as to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current cervical 
spine disability is proximately due to or 
has been caused by or has been aggravated 
by, the Veteran's service-connected 
lumbar arthritis with disc disease.

4.  The Veteran should also be afforded 
an appropriate VA examination to 
determine the nature, extent and etiology 
of current bronchial asthma, claimed as 
sarcoidosis.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination.  Any medically indicated 
special tests should be accomplished.  

The examiner should offer an opinion as 
to whether the Veteran has bronchial 
asthma or sarcoidosis, and whether it is 
at least as likely as not (a 50% or 
higher degree of probability) that any 
current bronchial asthma or sarcoidosis, 
is related to service.   

5.  After completion of the above, the 
Veteran should be scheduled for a VA 
examination to determine the current 
severity of his lumbar arthritis with 
disc disease.  The claims folder must be 
made available to the examiner and 
reviewed in conjunction with the 
examination.  Any medically indicated 
tests, such as x-rays, should be 
accomplished.  Examination findings 
should be clearly reported to allow for 
application of VA's rating criteria for 
lumbar arthritis with disc disease.  The 
examiner should describe significant 
functional impairment when evaluating the 
Veteran's lumbar arthritis with disc 
disease due to weakened movement, excess 
fatigability and incoordination, and pain 
and weakness causing additional 
disability beyond what is reflected on 
range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  

6.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
expanded record and determine whether 
entitlement to service connection is 
warranted for cervical spine disability, 
to include as secondary to lumbar 
arthritis with disc disease and bronchial 
asthma, claimed as sarcoidosis; and 
whether an increased rating greater than 
40 percent for lumbar arthritis with disc 
disease is warranted.  If the benefits 
sought on appeal are not granted, the 
appellant and his representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ROBERT O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




